—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Arniotes, J.), dated January 6, 2000, which, in effect, denied her motion for leave to enter a judgment against the defendants upon their failure to appear or answer, and granted the defendants’ cross motion for leave to serve a late answer.
Ordered that the order is affirmed, with costs.
The court providently exercised its discretion in denying the plaintiff’s motion and granting the defendants’ cross motion (see, Morgese v Laro Maintenance Corp., 251 AD2d 307; Classie v Stratton Oakmont, 236 AD2d 505; Workman v Amato, 231 AD2d 627). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.